Case 2:19-cv-00092-JRG-RSP Document 440 Filed 05/24/21 Page 1 of 2 PageID #: 19591




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION                          §
            Plaintiffs,                                §
                                                       §
   v.                                                  §       CASE NO. 2:19-cv-00092-JRG-RSP
                                                       §       LEAD CASE
   ACADEMY, LTD d/b/a ACADEMY                          §
   SPORTS + OUTDOORS                                   §
              Defendants.                              §


                                      REPORT OF MEDIATION

           The above-captioned case was mediated via Zoom video conference and in-person by

   David Folsom on Friday, May 21, 2021, between Plaintiff, Team Worldwide Corporation, and

   Defendants, Home Depot Product Authority, LLC, Home Depot U.S.A., Inc., Ace Hardware

   Corporation, Amazon.com, Inc., Amazon.com LLC, Bed Bath & Beyond Inc., Costco Wholesale

   Corporation, Dick's Sporting Goods, Inc., Macys.com, LLC, Macy's Retail Holdings, Inc., Target

   Corporation, Sears, Roebuck and Co., Sears Holdings Corporation, Transform SR LLC,

   Transform KM LLC. The mediation session has been suspended. The undersigned mediator

   will continue to work with the parties in an effort to settle.

           Signed this 24th day of May 2021.



                                                           /s/ David Folsom
                                                           David Folsom
                                                           TXBN: 07210800
                                                           JACKSON WALKER, LLP
                                                           6002-B Summerfield Drive
                                                           Texarkana, Texas 75503
                                                           Telephone: (903) 255-3250
                                                           Facsimile: (903) 255-3265
                                                           E-mail: dfolsom@jw.com




   29014363v.1 141408/00854
Case 2:19-cv-00092-JRG-RSP Document 440 Filed 05/24/21 Page 2 of 2 PageID #: 19592




                                 CERTIFICATE OF SERVICE

           The undersigned certifies that the foregoing document was filed electronically in
   compliance with Local Rule CV-5(a) on this 24th day of May 2021. As such, this document was
   served on all counsel who are deemed to have consented to electronic service. Local Rule CV-
   5(a)(3)(A).



                                                    /s/ David Folsom
                                                    David Folsom




   29014363v.1 141408/00854
